WESTENHAVER, J.
Epitomized Opinion
Plaintiff operates its coal mines, and depends upon defendant for a supply of oars. The hill alleges that defendant is practicing unfair discrimination in distributing its coal ears to the prejudice of plaintiff, and in violation of the Inter State Conuneioe Act. Application was made for a preliminary injunction to restrain the discrimination and heard upon affidavits, and submitted for decision. The court refused the injunction, and stated its reasons as follows:
(1) Whether the method of distributing cars practiced by a carrier conforms to the statutes regulating the same is a question primarily for the Inter State Commerce Commission.
(2) Service Order No. 25, of this Commission, does.not disclose any specific order or direction in the matter of car distribution. It directs that certain priorities be given to certain commodities, among which is coal. But it does not affect the assigned car practice, and leaves the question of proper distribution of coal cars to be governed by the Interstate Commerce Commission.
(3) If defendant does not follow a method of car distribution which is made in good faith, but becomes discriminatory practice, in violation of its ear service rules for distributing coal cars, a, new application for relief can he made, but the methods it has followed are not so clearly in violation of the statute or orders of the Inter State Commerce Commission as to warrant the court in overruling a preliminary injunction.